PER CURIAM:
*916Clayton R. Dunlap appeals the judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 24.035 motion for post-conviction relief, in which he asked the court to vacate his sentences for second-degree felony murder ( § 565.021, RSMo 2000 ) and other lesser crimes due to ineffective assistance of counsel. Because a published opinion would have no precedential value, we have instead provided a memorandum of law to the parties. Finding no error, we affirm. Rule 84.16(b).